193 F.2d 178
BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12881.
United States Court of Appeals Ninth Circuit.
December 20, 1951.

Petitions to Review Decisions of the Tax Court of the United States.
George H. Koster, San Francisco, Cal. (Bayley Kohlmeier, San Francisco, Cal., of counsel), for petitioner.
Ellis N. Slack, Acting Asst. Atty. Gen., Robert N. Anderson, Fred E. Youngman and Harry Marselli, Sp. Assts. to Atty. Gen., for respondent.
Before STEPHENS and HEALY, Circuit Judges, and McCORMICK, District Judge.
PER CURIAM.


1
The facts in this case were stipulated and the issue was whether certain sales of properties were recognizable as bona fides for tax purposes. The case is before us upon review from the Tax Court and the facts, contentions of the taxpayer, and of the Commissioner of Internal Revenue are accurately related in the Tax Court's Findings of Fact and Opinion promulgated October 20, 1950; decision in favor of Commissioner of Internal Revenue was made and entered December 22, 1950. Title 15 T.C. 544. We are in accord with the reasoning and conclusions of the Tax Court as set out in its opinion and with the decision reached.


2
Affirmed.